Case: 16-51047      Document: 00513898826         Page: 1    Date Filed: 03/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                      No. 16-51047
                                                                                Fifth Circuit

                                                                              FILED
                                                                          March 6, 2017

UNITED STATES OF AMERICA,                                                Lyle W. Cayce
                                                                              Clerk
              Plaintiff - Appellee

v.

HUMBERTO CHACON-IBARRA,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:16-CR-165-1


Before REAVLEY, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       This Defendant has been twice deported and had not always observed
the law while in this country. He has been sentenced to 30 months in prison,
but his guidelines range was erroneously enhanced and his sentence has been
suspended.
       The error was the enhancement of offense points for a crime where
sentence was fully suspended. It was a plain error. United States v. Rodriguez-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51047    Document: 00513898826    Page: 2   Date Filed: 03/06/2017



                                No. 16-51047
Parra, 581 F.3d 227 (5th Cir. 2009). The elements of plain error have been
satisfied, and we vacate for resentencing.
      VACATED and REMANDED.




                                       2